Case 2:20-cv-00844-SPC-NPM Document 15 Filed 01/09/21 Page 1 of 10 PageID 121




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

NAPLES SCREEN REPAIR, LLC,
a Florida limited liability company,
and JAMES L. CUNNINGHAM, an
individual,

            Plaintiffs,

v.                                              Case No: 2:20-cv-844-FtM-SPC-NPM

ARROW HANDYMAN “LLC”, a
Florida limited liability
company, and NAPLES
SCREEN, LLC, a Florida limited
liability company,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendants Arrow Handyman “LLC” and Naples

Screen, LLC’s Motion to Dismiss (Doc. 10) and Plaintiffs Naples Screen Repair,

LLC and James Cunningham’s response (Doc. 13), as well as Defendants’

Request for Judicial Notice (Doc. 11) and Plaintiffs’ opposition (Doc. 14). The

Court denies the Motion and Request.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00844-SPC-NPM Document 15 Filed 01/09/21 Page 2 of 10 PageID 122




                                    BACKGROUND2

       Plaintiff Naples Screen Repair, LLC, (“NSR”) installs, repairs, and

replaces protective and privacy screens used in pool enclosures, lanais,

porches, patios, building entryways, doors, and windows. NSR has used the

“NAPLES SCREEN REPAIR” mark since 1978. Plaintiff James Cunningham

is NSR’s principal and has owned the domain name “naplesscreenrepair.com”

for NSR to use as its website since 2010. NSR’s mark was registered with the

State of Florida on April 30, 2019, and federally on October 29, 2019.

       Defendant Arrow Handyman “LLC” formed in April 2012 and Defendant

Naples Screen (“NS”) was formed on August 19, 2019. Arrow and NS are

owned and operated by three related individuals. Since 2013, Arrow has

registered websites under the names: “naplesscreens.com”; “naples-screen-

repair.com”;          “naplesscreen-repair.com”;               “naples-screenrepair.com”;

“naplesscreenrepair.net”;                                     “naplesscreenrepairs.com”;

“screenrepairinnaples.com”; and “screenrepairnaples.org.”                  NSR discovered

these websites and demanded that Arrow cease use of the mark and

confusingly similar derivations thereof. NSR and Cunningham now sue Arrow

and NS for: (1) trademark infringement in violation of 15 U.S.C. § 1114;




2These are the allegations in the Complaint accepted as true and construed, along with any
reasonable inferences, in a light most favorable to Plaintiffs. Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009); Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039, 1050 (11th Cir. 2015).




                                               2
Case 2:20-cv-00844-SPC-NPM Document 15 Filed 01/09/21 Page 3 of 10 PageID 123




(2) violation of the Lanham Act, 15 U.S.C. § 1125(a); (3) federal cybersquatting;

(4) trademark infringement in violation of Florida law; and (5) common law

trademark infringement and unfair competition.

      NSR previously brought suit against Arrow and its president and

managers, alleging seven counts related to infringement of the “Naples Screen

Repair” mark. Naples Screen Repair, LLC, v. Arrow Handyman “LLC”, Case

2:20-cv-47-FtM-SPC-NPM, 2020 WL 2512877, at *1 (M.D. Fla. May 15, 2020).

This Court dismissed that complaint without prejudice as a shotgun pleading.

Id. Naples Screen Repair did not file an amended complaint, so the Court

entered judgment and closed the matter.

      Now before the Court is Arrow and NS’s motion to dismiss. Arrow and

NS argue that all NSR and Cunningham’s claims require a valid and

legitimate mark to survive and the Complaint is deficient in pleading existence

of such a mark.

                             LEGAL STANDARD

      When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual matter, which,

if accepted as true, would ‘state a claim to relief that is plausible on its face.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is facially plausible when the court can draw a reasonable

inference, based on the facts pled, that the opposing party is liable for the




                                         3
Case 2:20-cv-00844-SPC-NPM Document 15 Filed 01/09/21 Page 4 of 10 PageID 124




alleged misconduct. Iqbal, 556 U.S. at 678. The court must accept all factual

allegations as true and view them in a light most favorable to the non-moving

party. Id. The court limits its review “to the well-pleaded factual allegations,

documents central to or referenced in the complaint, and matters judicially

noticed.” La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

                                 DISCUSSION

      A trademark infringement claim requires NSR and Cunningham to

            establish: (1) that they possess a valid mark, (2) that
            the defendants used the mark, (3) that the defendants’
            use of the mark occurred “in commerce,” (4) that the
            defendants used the mark “in connection with the
            sale . . . or advertising of any goods,” and (5) that the
            defendants used the mark in a manner likely to
            confuse consumers.

N. Am. Med. Corp. v. Axiom Worldwide, Inc., 522 F.3d 1211, 1218 (11th Cir.

2008); see FN Herstal SA v. Clyde Armory Inc., 838 F.3d 1071, 1080 (11th Cir.

2016) (similar elements for a Section 43(a) Lanham Act claim); see also

Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1193 n.4 (11th Cir.

2001) (“Courts may use an analysis of federal infringement claims as a

‘measuring stick’ in evaluating the merits of state law claims of unfair

competition.”). “Actual substantive rights to a trademark arise based on its

use in commerce and its distinctiveness. Trademark or service mark protection

‘is only available to distinctive marks, that is, marks that serve the purpose of

identifying the source of the goods or services.’” Knights Armament Co. v.




                                        4
Case 2:20-cv-00844-SPC-NPM Document 15 Filed 01/09/21 Page 5 of 10 PageID 125




Optical Sys. Tech., Inc., 654 F.3d 1179, 1188 (11th Cir. 2011) (quoting Welding

Servs., Inc. v. Forman, 509 F.3d 1351, 1357 (11th Cir. 2007)).

      There exist four categories of distinctiveness, in descending order of

strength: “(1) fanciful or arbitrary; (2) suggestive; (3) descriptive; and

(4) generic.” Id. “An ‘arbitrary or fanciful’ mark bears no logical relationship

to the product it represents.”     Id.       “A suggestive mark refers to some

characteristic of the goods, but requires a leap of the imagination to get from

the mark to the product.” Welding Servs., Inc., 509 F.3d at 1357-58. Fanciful,

arbitrary, and suggestive marks are considered inherently distinctive. Royal

Palm Props., LLC v. Pink Palm Props., LLC, 950 F.3d 776, 783 (11th Cir. 2020).

A “descriptive” mark identifies a characteristic or quality of the product.

Knights Armament Co., 654 F.3d at 1188. It is not inherently distinctive and

receives protection only if the mark acquires secondary meaning. Id. And a

“generic” mark describes the class to which a good belongs and is afforded no

trademark protection. Id.

      Arrow and NS’s entire motion rests on the contention that the “Naples

Screen Repair” mark is not inherently distinctive. But the mark is registered,

establishing a rebuttable presumption that it is protectable and distinctive.

Welding Servs., Inc., 509 F.3d at 1357 n.3 (citing 15 U.S.C. § 1057(b)). Thus,

“in order to successfully challenge a registered mark on distinctiveness

grounds, the challenger must overcome the presumption of validity by




                                         5
Case 2:20-cv-00844-SPC-NPM Document 15 Filed 01/09/21 Page 6 of 10 PageID 126




showing—by a preponderance of the evidence—that the mark is not

distinctive.” Royal Palm Props., LLC, 950 F.3d at 783. If the challenger rebuts

this presumption, the burden shifts back to the mark’s owner to prove the

opposite. Id. at 784. A motion to dismiss is not the proper vehicle to engage in

a fact-specific analysis; the Court has been tasked with testing the sufficiency

of the pleading, not the sufficiency of facts the parties have not yet been able

to develop through discovery. Cf. Zeltiq Aesthetics, Inc. v. Pobra Enters., LLC,

2017 WL 238138, at *3 (M.D. Fla. Jan. 19, 2017) (declining to engage in a fact-

intensive analysis in trademark infringement case on motion to dismiss where

the claims were plausible).

      Bolstering the conclusion that Arrow and NS ask this Court to

prematurely wade into fact-based analyses is their request for the Court to

take judicial notice of almost fifty facts that fall well outside the typical ambit

of Rule 201. (Doc. 11). A fact may be judicially noticed if it is “not subject to

reasonable dispute because it: (1) is generally known within the trial court’s

territorial jurisdiction; or (2) can be accurately and readily determined from

sources whose accuracy cannot be reasonably questioned.”                  Fed. R.

Evid. 201(b). A court may take judicial notice on its own or if a party requests

it provided that the court is “supplied with the necessary information.” Fed.

R. Evid. 201(c).     Courts ordinarily take judicial notice of things like

“(1) scientific facts: for instance, when does the sun rise or set; (2) matters of




                                        6
Case 2:20-cv-00844-SPC-NPM Document 15 Filed 01/09/21 Page 7 of 10 PageID 127




geography: for instance, what are the boundaries of a state; or (3) matters of

political history: for instance, who was president in 1958.” Shahar v. Bowers,

120 F.3d 211, 214 (11th Cir. 1997) (en banc).

      Many of the facts Arrow and NS seek to introduce fall well outside these

established categories. For example, Arrow and NS ask the Court to judicially

notice Google and Yelp search results for various terms. The reality that

search results can vary based on an internet browser’s stored cookies, location

data, paid advertising, and user information make them generally unsuitable

for judicial notice. See, e.g., Reed v. CRST Van Expedited, Inc., 2017 WL

5633153, at *3 (M.D. Fla. Nov. 20, 2017) (refusing to take judicial notice of

internet searches in a Rule 12(b)(6) motion to dismiss). Arrow and NS then

ask for the Court to judicially notice the “fact” that various companies found in

those search results do not “have any relationship with or to, or affiliation with

or to” the parties in this lawsuit. Such facts are antithetical to those that can

be appropriately judicially noticed. Indeed, Arrow and NS themselves decry

the dangers of lawsuits between small businesses operating in small markets.

(Doc. 10 at 10-12). The self-described nature of this market makes it highly

likely that these various companies do in fact have some manner of

relationship with each other, contrary to Arrow and NS’s claim otherwise.

Accordingly, Defendant’s request for judicial notice is denied.




                                        7
Case 2:20-cv-00844-SPC-NPM Document 15 Filed 01/09/21 Page 8 of 10 PageID 128




      Arrow and NS rely extensively on Nationwide Van Lines, Inc. v.

Transworld Movers, Inc., No. 18-cv-62833-COOKE/HUNT, 2020 WL 4873713

(S.D. Fla. July 27, 2020), to support their motion. In Nationwide Van Lines,

the court found that the plaintiff failed to plead, in its second amended

complaint, that it had prior rights to its mark or name. Id. at *2. In doing so,

the court stated:

            Although Plaintiff asserts that it has operated under
            the name NATIONWIDE since 2001, another
            company by the name of “National Van Lines” holds a
            current trademark registered in 1952, which is still
            current and more closely resembles Plaintiff’s Mark
            than Nationwide Movers.          Although Plaintiff’s
            business was established in 2001, Plaintiff has not
            alleged that it was the first to use the term
            “Nationwide Movers.” Indeed, Plaintiff obtained its
            Mark in 2018, whereas Defendants having been
            operating the website in question since 2003. Thus, it
            cannot be the case that Plaintiff ever had first use or
            priority of the mark.

Id. at *2. The court next found that plaintiff “fail[ed] to show the mark is

inherently distinctive so as to avoid the likelihood of confusion.” Id. “Plaintiff

merely allege[d] that the mark is distinctive and has acquired secondary

meaning and notes that the Certificate of Registration is prime facie evidence

of a distinctive mark.” Id. The plaintiff “assert[ed] no other allegations that

would lead this Court to hold that the mark is indeed distinctive.” Id. The

court also found that plaintiff’s “assertions that the mark is distinctive and

acquired a secondary meaning are conclusory.” Id. at *3. Finally, because




                                        8
Case 2:20-cv-00844-SPC-NPM Document 15 Filed 01/09/21 Page 9 of 10 PageID 129




plaintiff failed to sufficiently allege facts to establish a distinctive mark, among

other pleading deficiencies, its federal cybersquatting claim failed. Id.

      Unlike the plaintiff in Nationwide Van Lines, NSR and Cunningham

sufficiently allege a distinctive mark. As discussed above, the mark has been

registered, providing a rebuttable presumption that it is distinctive, and there

are no preexisting challengers to the mark. Beyond that, the Complaint alleges

continuous and uninterrupted use of the mark since 1978, associated with the

same business, same business license, and same telephone number. The mark

is used in a uniform nature in and on NSR’s online advertising, business cards,

and service vehicles. NSR alleges it has achieved “favorable public acceptance

and recognition” through its high-quality services and goodwill. NSR and

Cunningham further allege that Arrow and NS capitalized on the mark and,

necessarily, its associated goodwill, by pilfering a customer who specifically

sought NSR’s services.        NSR and Cunningham have adequately pled

trademark infringement.

      Arrow and NS’s sole remaining argument is that NSR and

Cunningham’s federal cybersquatting claim must fail because their allegation

of bad faith intent is conclusory. Arrow and NS’s argument lacks merit. To

prevail on their cybersquatting claim, NSR and Cunningham must show

(1) the mark is distinctive or famous and entitled to protection; (2) the

defendants’ domain name is identical or confusingly similar to the plaintiffs’




                                         9
Case 2:20-cv-00844-SPC-NPM Document 15 Filed 01/09/21 Page 10 of 10 PageID 130




 mark; and (3) the defendants registered or used the domain name with a bad

 faith intent to profit. Bavaro Palace, S.A., v. Vacation Tours, Inc., 203 F. App’x

 252, 256 (11th Cir. 2006). As alleged: “Defendant ARROW advised a customer

 of Plaintiffs that NSR had changed its name to ARROW when the customer

 engaged ARROW’s services thinking she was still working with Plaintiffs and

 asked why her payment should be payable to ARROW.” (Doc. 1 at 11). This,

 in conjunction with the slate of websites using combinations of the words

 “Naples,”      “screen,”       and       “repair”—most       glaringly      using

 “naplesscreenrepair.net” compared to NSR’s “naplesscreenrepair.com”—is

 sufficient allegation of a bad faith intent to profit.

       Accordingly, it is now

       ORDERED:

       1. Defendants Arrow Handyman “LLC” and Naples Screen, LLC’s

          Motion to Dismiss (Doc. 10) is DENIED.

       2. Defendants’ Request for Judicial Notice (Doc. 11) is DENIED.

       DONE and ORDERED in Fort Myers, Florida on January 8, 2021.




 Copies: All Parties of Record




                                          10
